 

Exhibit 10.4

FOURTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

This FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 1st day of October, 2015, by and between Silicon Valley Bank
(“Bank”) and Relypsa, Inc., a Delaware corporation (“Borrower”), whose address
is 100 Cardinal Way, Redwood City, California 94063.

Recitals

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of May 2, 2013 (as the same has been and may from time to time be
further amended, modified, supplemented or restated, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to (i) permit
Borrower to incur Indebtedness and Liens related to certain corporate credit
card and letter of credit facilities, and (ii) make certain other revisions to
the Loan Agreement as more fully set forth herein.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 13.1 (Definitions). The following terms and their definitions are
hereby added to Section 13.1 of the Loan Agreement in their proper alphabetical
order:

“AmEx L/C Cash Collateral” means, collectively, the bank account number
******7740 maintained with Bank solely to hold cash collateral in the amount of
the AmEx Letter of Credit solely to secure the reimbursement obligations of
Borrower with respect to the AmEx Letter of Credit, and such cash collateral and
the interest accruing thereon and credited to such bank account.

“AmEx Letter of Credit” means the letter of credit issued by Bank in favor of
American Express, in the face amount of Seven Hundred Fifty Thousand Dollars
($750,000) to secure Borrower’s corporate credit cards issued by American
Express.

1

--------------------------------------------------------------------------------

 

“HQ Cash Collateral” means, collectively, the money market account number
******5826 maintained with Bank solely to hold cash collateral in the amount of
the HQ Letter of Credit solely to secure the reimbursement obligations of
Borrower with respect to the HQ Letter of Credit, and such cash collateral and
the interest accruing thereon and credited to such money market account.

“HQ Letter of Credit” means the letter of credit issued by Bank in favor of HCP
LS Redwood City, LLC, in the face amount of Six Hundred Eighty-Six Thousand
Three Hundred Twenty and 46/100 Dollars ($686,320.46), to secure Borrower’s
lease obligations under the Britannia Seaport Centre Lease related to its
headquarters located at 100 Cardinal Way, Redwood City, CA 94063.

2.2 Section 13.1 (Definitions). The following new clauses (k), (l), (m) and (n)
are hereby added to the definition of “Permitted Indebtedness” in Section 13.1
of the Loan Agreement:

(k) the HQ Letter of Credit;

(l) Indebtedness in an aggregate amount not to exceed One Million Two Hundred
Fifty Thousand Dollars ($1,250,000) at any time incurred with corporate credit
cards issued by American Express, up to Five Hundred Thousand Dollars ($500,000)
of which may be unsecured, with such remaining Indebtedness secured by the AmEx
Letter of Credit;

(m) the AmEx Letter of Credit; and

(n) Indebtedness in an aggregate amount not to exceed Seven Hundred Fifty
Thousand Dollars ($750,000) at any time incurred with corporate credit cards
issued by Bank.

2.3 Section 13.1 (Definitions). The following new clauses (m) and (n) are hereby
added to the definition of “Permitted Liens” in Section 13.1 of the Loan
Agreement:

(m) Liens in favor of Bank on the HQ Cash Collateral to secure Borrower’s
obligations in respect of the HQ Letter of Credit; and

(n) Liens in favor of Bank on the AmEx L/C Cash Collateral to secure Borrower’s
obligations in respect of the AmEx Letter of Credit.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

2

--------------------------------------------------------------------------------

 

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower most recently delivered to Bank
remain true, accurate and complete and have not been amended, supplemented or
restated, except as set forth on Exhibit A attached hereto, and are and continue
to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

6. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

7. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, and (b)
payment of Bank’s legal fees and expenses in connection with the negotiation and
preparation of this Amendment.

3

--------------------------------------------------------------------------------

 

8. Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of California.

[Signature page follows.]

 

 

 

4

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK

 

BORROWER

 

 

 

Silicon Valley Bank

 

Relypsa, Inc.

 

 

 

By:

 

/s/ Milo Bissin

 

By:

 

/s/ Ronald A. Krasnow

Name:

 

Milo Bissin

 

Name:

 

Ronald A. Krasnow

Title:

 

Vice President

 

Title:

 

Senior Vice President, General Counsel

 

 

 

[Signature page of Fourth Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------

 

EXHIBIT A

Amended and Restated Bylaws of Relypsa, Inc.

[See attached]

 

 

 

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED BYLAWS OF

RELYPSA, INC.

(a Delaware corporation)

(As amended on June 4, 2015)

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

ARTICLE I - CORPORATE OFFICES

 

1

 

 

 

 

 

1.1

 

REGISTERED OFFICE

 

1

1.2

 

OTHER OFFICES

 

1

 

 

 

ARTICLE II - MEETINGS OF STOCKHOLDERS

 

1

 

 

 

2.1

 

PLACE OF MEETINGS

 

1

2.2

 

ANNUAL MEETING

 

1

2.3

 

SPECIAL MEETING

 

1

2.4

 

ADVANCE NOTICE PROCEDURES FOR BUSINESS BROUGHT BEFORE A MEETING

 

1

2.5

 

ADVANCE NOTICE PROCEDURES FOR NOMINATIONS OF DIRECTORS

 

5

2.6

 

NOTICE OF STOCKHOLDERS’ MEETINGS

 

8

2.7

 

MANNER OF GIVING NOTICE; AFFIDAVIT OF NOTICE

 

8

2.8

 

QUORUM

 

8

2.9

 

ADJOURNED MEETING; NOTICE

 

8

2.10

 

CONDUCT OF BUSINESS

 

9

2.11

 

VOTING

 

9

2.12

 

STOCKHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING

 

9

2.13

 

RECORD DATE FOR STOCKHOLDER NOTICE; VOTING; GIVING CONSENTS

 

9

2.14

 

PROXIES

 

10

2.15

 

LIST OF STOCKHOLDERS ENTITLED TO VOTE

 

10

2.16

 

INSPECTORS OF ELECTION

 

11

 

 

 

ARTICLE III - DIRECTORS

 

11

 

 

 

3.1

 

POWERS

 

11

3.2

 

NUMBER OF DIRECTORS

 

11

3.3

 

ELECTION, QUALIFICATION AND TERM OF OFFICE OF DIRECTORS

 

11

3.4

 

RESIGNATION AND VACANCIES

 

12

3.5

 

PLACE OF MEETINGS; MEETINGS BY TELEPHONE

 

12

3.6

 

REGULAR MEETINGS

 

12

3.7

 

SPECIAL MEETINGS; NOTICE

 

12

3.8

 

QUORUM

 

13

3.9

 

BOARD ACTION BY WRITTEN CONSENT WITHOUT A MEETING

 

13

3.10

 

FEES AND COMPENSATION OF DIRECTORS

 

13

3.11

 

REMOVAL OF DIRECTORS

 

13

 

 

 

ARTICLE IV - COMMITTEES

 

14

 

 

 

4.1

 

COMMITTEES OF DIRECTORS

 

14

4.2

 

COMMITTEE MINUTES

 

14

4.3

 

MEETINGS AND ACTION OF COMMITTEES

 

14

 

 

 

ARTICLE V - OFFICERS

 

15

 

 

 

5.1

 

OFFICERS

 

15

5.2

 

APPOINTMENT OF OFFICERS

 

15

5.3

 

SUBORDINATE OFFICERS

 

15

-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

5.4

 

REMOVAL AND RESIGNATION OF OFFICERS

 

15

5.5

 

VACANCIES IN OFFICES

 

15

5.6

 

REPRESENTATION OF SHARES OF OTHER CORPORATIONS

 

15

5.7

 

AUTHORITY AND DUTIES OF OFFICERS

 

16

 

 

 

ARTICLE VI - RECORDS AND REPORTS

 

16

 

 

 

6.1

 

MAINTENANCE AND INSPECTION OF RECORDS

 

16

6.2

 

INSPECTION BY DIRECTORS

 

16

 

 

 

ARTICLE VII - GENERAL MATTERS

 

16

 

 

 

7.1

 

EXECUTION OF CORPORATE CONTRACTS AND INSTRUMENTS

 

16

7.2

 

STOCK CERTIFICATES; PARTLY PAID SHARES

 

17

7.3

 

SPECIAL DESIGNATION ON CERTIFICATES

 

17

7.4

 

LOST CERTIFICATES

 

17

7.5

 

CONSTRUCTION; DEFINITIONS

 

17

7.6

 

DIVIDENDS

 

18

7.7

 

FISCAL YEAR

 

18

7.8

 

SEAL

 

18

7.9

 

TRANSFER OF STOCK

 

18

7.10

 

STOCK TRANSFER AGREEMENTS

 

18

7.11

 

REGISTERED STOCKHOLDERS

 

18

7.12

 

WAIVER OF NOTICE

 

19

7.13

 

FORUM FOR ADJUDICATION OF DISPUTES

 

19

 

 

 

ARTICLE VIII - NOTICE BY ELECTRONIC TRANSMISSION

 

19

 

 

 

8.1

 

NOTICE BY ELECTRONIC TRANSMISSION

 

19

8.2

 

DEFINITION OF ELECTRONIC TRANSMISSION

 

20

 

 

 

ARTICLE IX - INDEMNIFICATION

 

20

 

 

 

9.1

 

INDEMNIFICATION OF DIRECTORS AND OFFICERS

 

20

9.2

 

INDEMNIFICATION OF OTHERS

 

20

9.3

 

PREPAYMENT OF EXPENSES

 

21

9.4

 

DETERMINATION; CLAIM

 

21

9.5

 

NON-EXCLUSIVITY OF RIGHTS

 

21

9.6

 

INSURANCE

 

21

9.7

 

OTHER INDEMNIFICATION

 

21

9.8

 

CONTINUATION OF INDEMNIFICATION

 

21

 

 

 

ARTICLE X - AMENDMENTS

 

22

 

 

 

-ii-

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED

BYLAWS OF

RELYPSA, INC.

 

ARTICLE I - CORPORATE OFFICES

1.1 REGISTERED OFFICE.

The registered office of Relypsa, Inc. (the “Corporation”) shall be fixed in the
Corporation’s certificate of incorporation, as the same may be amended from time
to time (the “certificate of incorporation”).

1.2 OTHER OFFICES.

The Corporation’s board of directors (the “Board”) may at any time establish
other offices at any place or places where the Corporation is qualified to do
business.

ARTICLE II - MEETINGS OF STOCKHOLDERS

2.1 PLACE OF MEETINGS.

Meetings of stockholders shall be held at any place, within or outside the State
of Delaware, designated by the Board. The Board may, in its sole discretion,
determine that a meeting of stockholders shall not be held at any place, but may
instead be held solely by means of remote communication as authorized by Section
211(a)(2) of the General Corporation Law of the State of Delaware (the “DGCL”).
In the absence of any such designation or determination, stockholders’ meetings
shall be held at the Corporation’s principal executive office.

2.2 ANNUAL MEETING.

The Board shall designate the date and time of the annual meeting. At the annual
meeting, directors shall be elected and other proper business properly brought
before the meeting in accordance with Section 2.4 may be transacted.

2.3 SPECIAL MEETING.

A special meeting of the stockholders may be called at any time by the Board,
chairperson of the Board, chief executive officer or president (in the absence
of a chief executive officer), but such special meetings may not be called by
any other person or persons.

No business may be transacted at such special meeting other than the business
specified in such notice to stockholders. Nothing contained in this paragraph of
this Section 2.3 shall be construed as limiting, fixing, or affecting the time
when a meeting of stockholders called by action of the Board may be held.

2.4 ADVANCE NOTICE PROCEDURES FOR BUSINESS BROUGHT BEFORE A MEETING.

(i) At an annual meeting of the stockholders, only such business shall be
conducted as shall have been properly brought before the meeting. To be properly
brought before an annual meeting, business must be (a) specified in a notice of
meeting given by or at the direction of the Board, (b) if not specified in a
notice of meeting, otherwise brought before the meeting by or at the direction
of the Board or the chairperson of the

 

--------------------------------------------------------------------------------

 

Board, or (c) otherwise properly brought before the meeting by a stockholder
present in person who (A)(1) was a beneficial owner of shares of the Corporation
both at the time of giving the notice provided for in this Section 2.4 and at
the time of the meeting, (2) is entitled to vote at the meeting and (3) has
complied with this Section 2.4 in all applicable respects, or (B) properly made
such proposal in accordance with Rule 14a-8 under the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder (as so
amended and inclusive of such rules and regulations, the “Exchange Act”). The
foregoing clause (c) shall be the exclusive means for a stockholder to propose
business to be brought before an annual meeting of the stockholders. The only
matters that may be brought before a special meeting are the matters specified
in the notice of meeting given by or at the direction of the person calling the
meeting pursuant to Section 2.3 of these bylaws, and stockholders shall not be
permitted to propose business to be brought before a special meeting of the
stockholders. For purposes of this Section 2.4, “present in person” shall mean
that the stockholder proposing that the business be brought before the annual
meeting of the Corporation, or, if the proposing stockholder is not an
individual, a qualified representative of such proposing stockholder, appear at
such annual meeting. A “qualified representative” of such proposing stockholder
shall be, if such proposing stockholder is (x) a general or limited partnership,
any general partner or person who functions as a general partner of the general
or limited partnership or who controls the general or limited partnership, (y) a
corporation or a limited liability company, any officer or person who functions
as an officer of the corporation or limited liability company or any officer,
director, general partner or person who functions as an officer, director or
general partner of any entity ultimately in control of the corporation or
limited liability company or (z) a trust, any trustee of such trust.
Stockholders seeking to nominate persons for election to the Board must comply
with Section 2.5 of these bylaws, and this Section 2.4 shall not be applicable
to nominations except as expressly provided in Section 2.5 of these bylaws.

(ii) Without qualification, for business to be properly brought before an annual
meeting by a stockholder, the stockholder must (a) provide Timely Notice (as
defined below) thereof in writing and in proper form to the Secretary of the
Corporation and (b) provide any updates or supplements to such notice at the
times and in the forms required by this Section 2.4. To be timely, a
stockholder’s notice must be delivered to, or mailed and received at, the
principal executive offices of the Corporation not less than ninety (90) days
nor more than one hundred twenty (120) days prior to the one-year anniversary of
the preceding year’s annual meeting; provided, however, that if the date of the
annual meeting is more than thirty (30) days before or more than sixty (60) days
after such anniversary date, notice by the stockholder to be timely must be so
delivered, or mailed and received, not later than the ninetieth (90th) day prior
to such annual meeting or, if later, the tenth (10th) day following the day on
which public disclosure of the date of such annual meeting was first made (such
notice within such time periods, “Timely Notice”). In no event shall any
adjournment or postponement of an annual meeting or the announcement thereof
commence a new time period for the giving of Timely Notice as described above.

(iii) To be in proper form for purposes of this Section 2.4, a stockholder’s
notice to the Secretary shall set forth:

(a) As to each Proposing Person (as defined below), (A) the name and address of
such Proposing Person (including, if applicable, the name and address that
appear on the Corporation’s books and records); and (B) the class or series and
number of shares of the Corporation that are, directly or indirectly, owned of
record or beneficially owned (within the meaning of Rule 13d-3 under the
Exchange Act) by such Proposing Person, except that such Proposing Person shall
in all events be deemed to beneficially own any shares of any class or series of
the Corporation as to which such Proposing Person has a right to acquire
beneficial ownership at any time in the future (the disclosures to be made
pursuant to the foregoing clauses (A) and (B) are referred to as “Stockholder
Information”);

-2-

--------------------------------------------------------------------------------

 

(b) As to each Proposing Person, (A) the full notional amount of any securities
that, directly or indirectly, underlie any “derivative security” (as such term
is defined in Rule 16a-1(c) under the Exchange Act) that constitutes a “call
equivalent position” (as such term is defined in Rule 16a-1(b) under the
Exchange Act) (“Synthetic Equity Position”) and that is, directly or indirectly,
held or maintained by such Proposing Person with respect to any shares of any
class or series of shares of the Corporation; provided that, for the purposes of
the definition of “Synthetic Equity Position,” the term “derivative security”
shall also include any security or instrument that would not otherwise
constitute a “derivative security” as a result of any feature that would make
any conversion, exercise or similar right or privilege of such security or
instrument becoming determinable only at some future date or upon the happening
of a future occurrence, in which case the determination of the amount of
securities into which such security or instrument would be convertible or
exercisable shall be made assuming that such security or instrument is
immediately convertible or exercisable at the time of such determination; and,
provided, further, that any Proposing Person satisfying the requirements of Rule
13d-1(b)(1) under the Exchange Act (other than a Proposing Person that so
satisfies Rule 13d-1(b)(1) under the Exchange Act solely by reason of Rule
13d-1(b)(1)(ii)(E)) shall not be deemed to hold or maintain the notional amount
of any securities that underlie a Synthetic Equity Position held by such
Proposing Person as a hedge with respect to a bona fide derivatives trade or
position of such Proposing Person arising in the ordinary course of such
Proposing Person's business as a derivatives dealer, (B) any rights to dividends
on the shares of any class or series of shares of the Corporation owned
beneficially by such Proposing Person that are separated or separable from the
underlying shares of the Corporation, (C)(x) if such Proposing Person is (i) a
general or limited partnership, syndicate or other group, the identity of each
general partner and each person who functions as a general partner of the
general or limited partnership, each member of the syndicate or group and each
person controlling the general partner or member, (ii) a corporation or a
limited liability company, the identity of each officer and each person who
functions as an officer of the corporation or limited liability company, each
person controlling the corporation or limited liability company and each
officer, director, general partner and person who functions as an officer,
director or general partner of any entity ultimately in control of the
corporation or limited liability company or (iii) a trust, any trustee of such
trust (each such person or persons set forth in the preceding clauses (i), (ii)
and (iii), a “Responsible Person”), any fiduciary duties owed by such
Responsible Person to the equity holders or other beneficiaries of such
Proposing Person and any material interests or relationships of such Responsible
Person that are not shared generally by other record or beneficial holders of
the shares of any class or series of the Corporation and that reasonably could
have influenced the decision of such Proposing Person to propose such business
to be brought before the meeting, and (y) if such Proposing Person is a natural
person, any material interests or relationships of such natural person that are
not shared generally by other record or beneficial holders of the shares of any
class or series of the Corporation and that reasonably could have influenced the
decision of such Proposing Person to propose such business to be brought before
the meeting, (D) any material shares or any Synthetic Equity Position in any
principal competitor of the Corporation in any principal industry of the
Corporation held by such Proposing Persons, (E) a summary of any material
discussions regarding the business proposed to be brought before the meeting (x)
between or among any of the Proposing Persons or (y) between or among any
Proposing Person and any other record or beneficial holder of the shares of any
class or series of the Corporation (including their names), (F) any material
pending or threatened legal proceeding in which such Proposing Person is a party
or material participant involving the Corporation or any of its officers or
directors, or any affiliate of the Corporation, (G) any other material
relationship between such Proposing Person, on the one hand, and the
Corporation, any affiliate of the Corporation or any principal competitor

-3-

--------------------------------------------------------------------------------

 

of the Corporation, on the other hand, (H) any direct or indirect material
interest in any material contract or agreement of such Proposing Person with the
Corporation, any affiliate of the Corporation or any principal competitor of the
Corporation (including, in any such case, any employment agreement, collective
bargaining agreement or consulting agreement) and (I) any other information
relating to such Proposing Person that would be required to be disclosed in a
proxy statement or other filing required to be made in connection with
solicitations of proxies or consents by such Proposing Person in support of the
business proposed to be brought before the meeting pursuant to Section 14(a) of
the Exchange Act (the disclosures to be made pursuant to the foregoing clauses
(A) through (I) are referred to as “Disclosable Interests”); provided, however,
that Disclosable Interests shall not include any such disclosures with respect
to the ordinary course business activities of any broker, dealer, commercial
bank, trust company or other nominee who is a Proposing Person solely as a
result of being the stockholder directed to prepare and submit the notice
required by these bylaws on behalf of a beneficial owner; and

(c) As to each item of business that the stockholder proposes to bring before
the annual meeting, (A) a brief description of the business desired to be
brought before the annual meeting, the reasons for conducting such business at
the annual meeting and any material interest in such business of each Proposing
Person, (B) the text of the proposal or business (including the text of any
resolutions proposed for consideration and in the event that such business
includes a proposal to amend the bylaws of the Corporation, the language of the
proposed amendment), (C) a reasonably detailed description of all agreements,
arrangements and understandings between or among any of the Proposing Persons or
between or among any Proposing Person and any other person or entity (including
their names) in connection with the proposal of such business by such
stockholder and (D) any other information relating to such item of business that
would be required to be disclosed in a proxy statement or other filing required
to be made in connection with solicitations of proxies in support of the
business proposed to be brought before the meeting pursuant to Section 14(a) of
the Exchange Act; provided, however, that the disclosures required by this
Section 2.4(iii) shall not include any disclosures with respect to any broker,
dealer, commercial bank, trust company or other nominee who is a Proposing
Person solely as a result of being the stockholder directed to prepare and
submit the notice required by these bylaws on behalf of a beneficial owner.

(iv) For purposes of this Section 2.4, the term “Proposing Person” shall mean
(a) the stockholder providing the notice of business proposed to be brought
before an annual meeting, (b) the beneficial owner or beneficial owners, if
different, on whose behalf the notice of the business proposed to be brought
before the annual meeting is made and (c) any participant (as defined in
paragraphs (a)(ii)-(vi) of Instruction 3 to Item 4 of Schedule 14A) with such
stockholder in such solicitation or associate (within the meaning of Rule 12b-2
under the Exchange Act for the purposes of these bylaws) of such stockholder or
beneficial owner.

(v) A Proposing Person shall update and supplement its notice to the Corporation
of its intent to propose business at an annual meeting, if necessary, so that
the information provided or required to be provided in such notice pursuant to
this Section 2.4 shall be true and correct as of the record date for notice of
the meeting and as of the date that is ten (10) business days prior to the
meeting or any adjournment or postponement thereof, and such update and
supplement shall be delivered to, or mailed and received by, the Secretary at
the principal executive offices of the Corporation not later than five (5)
business days after the record date for notice of the meeting (in the case of
the update and supplement required to be made as of such record date), and not
later than eight (8) business days prior to the date for the meeting or, if
practicable, any adjournment or postponement thereof (and, if not practicable,
on the first practicable date prior to the date to

-4-

--------------------------------------------------------------------------------

 

which the meeting has been adjourned or postponed) (in the case of the update
and supplement required to be made as of ten (10) business days prior to the
meeting or any adjournment or postponement thereof).

(vi) Notwithstanding anything in these bylaws to the contrary, no business shall
be conducted at an annual meeting that is not properly brought before the
meeting in accordance with this Section 2.4. The presiding officer of the
meeting shall, if the facts warrant, determine that the business was not
properly brought before the meeting in accordance with this Section 2.4, and if
he or she should so determine, he or she shall so declare to the meeting and any
such business not properly brought before the meeting shall not be transacted.

(vii) This Section 2.4 is expressly intended to apply to any business proposed
to be brought before an annual meeting of stockholders, other than any proposal
made in accordance with Rule 14a-8 under the Exchange Act and included in the
Corporation’s proxy statement. In addition to the requirements of this Section
2.4 with respect to any business proposed to be brought before an annual
meeting, each Proposing Person shall comply with all applicable requirements of
the Exchange Act with respect to any such business. Nothing in this Section 2.4
shall be deemed to affect the rights of stockholders to request inclusion of
proposals in the Corporation’s proxy statement pursuant to Rule 14a-8 under the
Exchange Act.

(viii) For purposes of these bylaws, “public disclosure” shall mean disclosure
in a press release reported by a national news service or in a document publicly
filed by the Corporation with the Securities and Exchange Commission pursuant to
Sections 13, 14 or 15(d) of the Exchange Act.

2.5 ADVANCE NOTICE PROCEDURES FOR NOMINATIONS OF DIRECTORS.

(i) Nominations of any person for election to the Board at an annual meeting or
at a special meeting (but only if the election of directors is a matter
specified in the notice of meeting given by or at the direction of the person
calling such special meeting) may be made at such meeting only (a) by or at the
direction of the Board, including by any committee or persons authorized to do
so by the Board or these bylaws, or (b) by a stockholder present in person (A)
who was a beneficial owner of shares of the Corporation both at the time of
giving the notice provided for in this Section 2.5 and at the time of the
meeting, (B) is entitled to vote at the meeting and (C) has complied with this
Section 2.5 as to such notice and nomination. The foregoing clause (b) shall be
the exclusive means for a stockholder to make any nomination of a person or
persons for election to the Board at an annual meeting or special meeting. For
purposes of this Section 2.5, “present in person” shall mean that the
stockholder proposing that the business be brought before the meeting of the
Corporation, or, if the proposing stockholder is not an individual, a qualified
representative of such stockholder, appear at such meeting. A “qualified
representative” of such proposing stockholder shall be, if such proposing
stockholder is (x) a general or limited partnership, any general partner or
person who functions as a general partner of the general or limited partnership
or who controls the general or limited partnership, (y) a corporation or a
limited liability company, any officer or person who functions as an officer of
the corporation or limited liability company or any officer, director, general
partner or person who functions as an officer, director or general partner of
any entity ultimately in control of the corporation or limited liability company
or (z) a trust, any trustee of such trust.

(ii) Without qualification, for a stockholder to make any nomination of a person
or persons for election to the Board at an annual meeting, the stockholder must
(a) provide Timely Notice (as defined in Section 2.4(ii) of these bylaws)
thereof in writing and in proper form to the Secretary of the Corporation, (b)
provide the information with respect to such stockholder and its proposed
nominee as required by this Section 2.5, and (c) provide any updates or
supplements to such notice at the times and in the forms required by this
Section 2.5. Without qualification, if the election of directors is a matter
specified in the notice of meeting given by or at the direction of the person
calling such special meeting, then for a stockholder to make any nomination of a
person or persons for election to the Board at a special meeting, the
stockholder must (a) provide timely

-5-

--------------------------------------------------------------------------------

 

notice thereof in writing and in proper form to the Secretary of the Corporation
at the principal executive offices of the Corporation, (b) provide the
information with respect to such stockholder and its proposed nominee as
required by this Section 2.5, and (c) provide any updates or supplements to such
notice at the times and in the forms required by this Section 2.5. To be timely,
a stockholder’s notice for nominations to be made at a special meeting must be
delivered to, or mailed and received at, the principal executive offices of the
Corporation not earlier than the one hundred twentieth (120th) day prior to such
special meeting and not later than the ninetieth (90th) day prior to such
special meeting or, if later, the tenth (10th) day following the day on which
public disclosure (as defined in Section 2.4(ix) of these bylaws) of the date of
such special meeting was first made. In no event shall any adjournment or
postponement of an annual meeting or special meeting or the announcement thereof
commence a new time period for the giving of a stockholder’s notice as described
above.

(iii) To be in proper form for purposes of this Section 2.5, a stockholder’s
notice to the Secretary shall set forth:

(a) As to each Nominating Person (as defined below), the Stockholder Information
(as defined in Section 2.4(iii)(a) of these bylaws) except that for purposes of
this Section 2.5, the term “Nominating Person” shall be substituted for the term
“Proposing Person” in all places it appears in Section 2.4(iii)(a);

(b) As to each Nominating Person, any Disclosable Interests (as defined in
Section 2.4(iii)(b), except that for purposes of this Section 2.5 the term
“Nominating Person” shall be substituted for the term “Proposing Person” in all
places it appears in Section 2.4(iii)(b) and the disclosure with respect to the
business to be brought before the meeting in Section 2.4(iii)(b) shall be made
with respect to the election of directors at the meeting);

(c) As to each person whom a Nominating Person proposes to nominate for election
as a director, (A) all information with respect to such proposed nominee that
would be required to be set forth in a stockholder’s notice pursuant to this
Section 2.5 if such proposed nominee were a Nominating Person, (B) all
information relating to such proposed nominee that is required to be disclosed
in a proxy statement or other filings required to be made in connection with
solicitations of proxies for election of directors in a contested election
pursuant to Section 14(a) under the Exchange Act (including such proposed
nominee’s written consent to being named in the proxy statement as a nominee and
to serving as a director if elected), (C) a description of any direct or
indirect material interest in any material contract or agreement between or
among any Nominating Person, on the one hand, and each proposed nominee or his
or her respective associates or any other participants in such solicitation, on
the other hand, including, without limitation, all information that would be
required to be disclosed pursuant to Item 404 under Regulation S-K if such
Nominating Person were the “registrant” for purposes of such rule and the
proposed nominee were a director or executive officer of such registrant (the
disclosures to be made pursuant to the foregoing clauses (A) through (C) are
referred to as “Nominee Information”), and (D) a completed and signed
questionnaire, representation and agreement as provided in Section 2.5(vi); and

(d) The Corporation may require any proposed nominee to furnish such other
information (A) as may reasonably be required by the Corporation to determine
the eligibility of such proposed nominee to serve as an independent director of
the Corporation in accordance with the Corporation’s Corporate Governance
Guidelines or (B) that could be material to a reasonable stockholder’s
understanding of the independence or lack of independence of such proposed
nominee.

-6-

--------------------------------------------------------------------------------

 

(iv) For purposes of this Section 2.5, the term “Nominating Person” shall mean
(a) the stockholder providing the notice of the nomination proposed to be made
at the meeting, (b) the beneficial owner or beneficial owners, if different, on
whose behalf the notice of the nomination proposed to be made at the meeting is
made and (c) any associate of such stockholder or beneficial owner or any other
participant in such solicitation.

(v) A stockholder providing notice of any nomination proposed to be made at a
meeting shall further update and supplement such notice, if necessary, so that
the information provided or required to be provided in such notice pursuant to
this Section 2.5 shall be true and correct as of the record date for notice of
the meeting and as of the date that is ten (10) business days prior to the
meeting or any adjournment or postponement thereof, and such update and
supplement shall be delivered to, or mailed and received by, the Secretary at
the principal executive offices of the Corporation not later than five (5)
business days after the record date for notice of the meeting (in the case of
the update and supplement required to be made as of such record date), and not
later than eight (8) business days prior to the date for the meeting or, if
practicable, any adjournment or postponement thereof (and, if not practicable,
on the first practicable date prior to the date to which the meeting has been
adjourned or postponed) (in the case of the update and supplement required to be
made as of ten (10) business days prior to the meeting or any adjournment or
postponement thereof).

(vi) To be eligible to be a nominee for election as a director of the
Corporation at an annual or special meeting, the proposed nominee must be
nominated in the manner prescribed in Section 2.5 and must deliver (in
accordance with the time period prescribed for delivery in a notice to such
proposed nominee given by or on behalf of the Board), to the Secretary at the
principal executive offices of the Corporation, (a) a completed written
questionnaire (in a form provided by the Corporation) with respect to the
background, qualifications, stock ownership and independence of such proposed
nominee and (b) a written representation and agreement (in form provided by the
Corporation) that such proposed nominee (A) is not and, if elected as a director
during his or her term of office, will not become a party to (1) any agreement,
arrangement or understanding with, and has not given and will not give any
commitment or assurance to, any person or entity as to how such proposed
nominee, if elected as a director of the Corporation, will act or vote on any
issue or question (a “Voting Commitment”) or (2) any Voting Commitment that
could limit or interfere with such proposed nominee’s ability to comply, if
elected as a director of the Corporation, with such proposed nominee’s fiduciary
duties under applicable law, (B) is not, and will not become a party to, any
agreement, arrangement or understanding with any person or entity other than the
Corporation with respect to any direct or indirect compensation or reimbursement
for service as a director and (C) if elected as a director of the Corporation,
will comply with all applicable corporate governance, conflict of interest,
confidentiality, stock ownership and trading and other policies and guidelines
of the Corporation applicable to directors and in effect during such person’s
term in office as a director (and, if requested by any proposed nominee, the
Secretary of the Corporation shall provide to such proposed nominee all such
policies and guidelines then in effect).

(vii) In addition to the requirements of this Section 2.5 with respect to any
nomination proposed to be made at a meeting, each Proposing Person shall comply
with all applicable requirements of the Exchange Act with respect to any such
nominations.

-7-

--------------------------------------------------------------------------------

 

(viii) No proposed nominee shall be eligible for nomination as a director of the
Corporation unless such proposed nominee and the Nominating Person seeking to
place such proposed nominee’s name in nomination have complied with this Section
2.5, as applicable. The presiding officer at the meeting shall, if the facts
warrant, determine that a nomination was not properly made in accordance with
this Section 2.5, and if he or she should so determine, he or she shall so
declare such determination to the meeting, the defective nomination shall be
disregarded and any ballots cast for the proposed nominee in question (but in
the case of any form of ballot listing other qualified nominees, only the
ballots case for the nominee in question) shall be void and of no force or
effect.

2.6 NOTICE OF STOCKHOLDERS’ MEETINGS.

Unless otherwise provided by law, the certificate of incorporation or these
bylaws, the notice of any meeting of stockholders shall be sent or otherwise
given in accordance with either Section 2.7 or Section 8.1 of these bylaws not
less than ten (10) nor more than sixty (60) days before the date of the meeting
to each stockholder entitled to vote at such meeting. The notice shall specify
the place, if any, date and hour of the meeting, the means of remote
communication, if any, by which stockholders and proxy holders may be deemed to
be present in person and vote at such meeting, and, in the case of a special
meeting, the purpose or purposes for which the meeting is called.

2.7 MANNER OF GIVING NOTICE; AFFIDAVIT OF NOTICE.

Notice of any meeting of stockholders shall be deemed given:

(i) if mailed, when deposited in the U.S. mail, postage prepaid, directed to the
stockholder at his or her address as it appears on the Corporation’s records; or

(ii) if electronically transmitted as provided in Section 8.1 of these bylaws.

An affidavit of the secretary or an assistant secretary of the Corporation or of
the transfer agent or any other agent of the Corporation that the notice has
been given by mail or by a form of electronic transmission, as applicable,
shall, in the absence of fraud, be prima facie evidence of the facts stated
therein.

2.8 QUORUM.

Unless otherwise provided by law, the certificate of incorporation or these
bylaws, the holders of a majority in voting power of the stock issued and
outstanding and entitled to vote, present in person, or by remote communication,
if applicable, or represented by proxy, shall constitute a quorum for the
transaction of business at all meetings of the stockholders. If, however, a
quorum is not present or represented at any meeting of the stockholders, then
either (i) the chairperson of the meeting or (ii) a majority in voting power of
the stockholders entitled to vote at the meeting, present in person, or by
remote communication, if applicable, or represented by proxy, shall have power
to adjourn the meeting from time to time in the manner provided in Section 2.9
of these bylaws until a quorum is present or represented. At such adjourned
meeting at which a quorum is present or represented, any business may be
transacted that might have been transacted at the meeting as originally noticed.

2.9 ADJOURNED MEETING; NOTICE.

When a meeting is adjourned to another time or place, unless these bylaws
otherwise require, notice need not be given of the adjourned meeting if the
time, place, if any, thereof, and the means of remote communications, if any, by
which stockholders and proxy holders may be deemed to be present in person and

-8-

--------------------------------------------------------------------------------

 

vote at such adjourned meeting are announced at the meeting at which the
adjournment is taken. At the adjourned meeting, the Corporation may transact any
business which might have been transacted at the original meeting. If the
adjournment is for more than thirty (30) days, or if after the adjournment a new
record date is fixed for the adjourned meeting, a notice of the adjourned
meeting shall be given to each stockholder of record entitled to vote at the
meeting.

2.10 CONDUCT OF BUSINESS.

The chairperson of any meeting of stockholders shall determine the order of
business and the procedure at the meeting, including such regulation of the
manner of voting and the conduct of business.

2.11 VOTING.

The stockholders entitled to vote at any meeting of stockholders shall be
determined in accordance with the provisions of Section 2.13 of these bylaws,
subject to Section 217 (relating to voting rights of fiduciaries, pledgors and
joint owners of stock) and Section 218 (relating to voting trusts and other
voting agreements) of the DGCL.

Except as may be otherwise provided in the certificate of incorporation or these
bylaws, each stockholder shall be entitled to one (1) vote for each share of
capital stock held by such stockholder.

At all duly called or convened meetings of stockholders, at which a quorum is
present, for the election of directors, a plurality of the votes cast shall be
sufficient to elect a director. Except as otherwise provided by the certificate
of incorporation, these bylaws, the rules or regulations of any stock exchange
applicable to the Corporation, or applicable law or pursuant to any regulation
applicable to the Corporation or its securities, all other elections and
questions presented to the stockholders at a duly called or convened meeting, at
which a quorum is present, shall be decided by the majority of the votes cast
affirmatively or negatively (excluding abstentions and broker non-votes) and
shall be valid and binding upon the Corporation.

2.12 STOCKHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING.

Subject to the rights of the holders of the shares of any series of Preferred
Stock or any other class of stock or series thereof having a preference over the
Common Stock as to dividends or upon liquidation, any action required or
permitted to be taken by the stockholders of the Corporation must be effected at
a duly called annual or special meeting of stockholders of the Corporation and
may not be effected by any consent in writing by such stockholders.

2.13 RECORD DATE FOR STOCKHOLDER NOTICE; VOTING; GIVING CONSENTS.

In order that the Corporation may determine the stockholders entitled to notice
of or to vote at any meeting of stockholders or any adjournment thereof, or
entitled to receive payment of any dividend or other distribution or allotment
of any rights, or entitled to exercise any rights in respect of any change,
conversion or exchange of stock or for the purpose of any other lawful action,
the Board may fix, in advance, a record date, which record date shall not
precede the date on which the resolution fixing the record date is adopted and
which shall not be more than sixty (60) nor less than ten (10) days before the
date of such meeting, nor more than sixty (60) days prior to any other such
action.

-9-

--------------------------------------------------------------------------------

 

If the Board does not so fix a record date:

(i) The record date for determining stockholders entitled to notice of or to
vote at a meeting of stockholders shall be at the close of business on the day
next preceding the day on which notice is given, or, if notice is waived, at the
close of business on the day next preceding the day on which the meeting is
held.

(ii) The record date for determining stockholders for any other purpose shall be
at the close of business on the day on which the Board adopts the resolution
relating thereto.

A determination of stockholders of record entitled to notice of or to vote at a
meeting of stockholders shall apply to any adjournment of the meeting; provided,
however, that the Board may fix a new record date for the adjourned meeting.

2.14 PROXIES.

Each stockholder entitled to vote at a meeting of stockholders may authorize
another person or persons to act for such stockholder by proxy authorized by an
instrument in writing or by a transmission permitted by law filed in accordance
with the procedure established for the meeting, but no such proxy shall be voted
or acted upon after three (3) years from its date, unless the proxy provides for
a longer period. The revocability of a proxy that states on its face that it is
irrevocable shall be governed by the provisions of Section 212 of the DGCL. A
proxy may be in the form of a telegram, cablegram or other means of electronic
transmission which sets forth or is submitted with information from which it can
be determined that the telegram, cablegram or other means of electronic
transmission was authorized by the stockholder.

2.15 LIST OF STOCKHOLDERS ENTITLED TO VOTE.

The officer who has charge of the stock ledger of the Corporation shall prepare
and make, at least ten (10) days before every meeting of stockholders, a
complete list of the stockholders entitled to vote at the meeting, arranged in
alphabetical order, and showing the address of each stockholder and the number
of shares registered in the name of each stockholder. The Corporation shall not
be required to include electronic mail addresses or other electronic contact
information on such list. Such list shall be open to the examination of any
stockholder, for any purpose germane to the meeting for a period of at least ten
(10) days prior to the meeting: (i) on a reasonably accessible electronic
network, provided that the information required to gain access to such list is
provided with the notice of the meeting, or (ii) during ordinary business hours,
at the Corporation’s principal executive office. In the event that the
Corporation determines to make the list available on an electronic network, the
Corporation may take reasonable steps to ensure that such information is
available only to stockholders of the Corporation. If the meeting is to be held
at a place, then the list shall be produced and kept at the time and place of
the meeting during the whole time thereof, and may be inspected by any
stockholder who is present. If the meeting is to be held solely by means of
remote communication, then the list shall also be open to the examination of any
stockholder during the whole time of the meeting on a reasonably accessible
electronic network, and the information required to access such list shall be
provided with the notice of the meeting. Such list shall presumptively determine
the identity of the stockholders entitled to vote at the meeting and the number
of shares held by each of them.

-10-

--------------------------------------------------------------------------------

 

2.16 INSPECTORS OF ELECTION.

Before any meeting of stockholders, the Board shall appoint an inspector or
inspectors of election to act at the meeting or its adjournment and make a
written report thereof. The number of inspectors shall be either one (1) or
three (3). If any person appointed as inspector fails to appear or fails or
refuses to act, then the chairperson of the meeting may, and upon the request of
any stockholder or a stockholder’s proxy shall, appoint a person to fill that
vacancy.

Such inspectors shall:

(i) determine the number of shares outstanding and the voting power of each, the
number of shares represented at the meeting, the existence of a quorum, and the
authenticity, validity, and effect of proxies;

(ii) receive votes or ballots;

(iii) hear and determine all challenges and questions in any way arising in
connection with the right to vote;

(iv) count and tabulate all votes;

(v) determine when the polls shall close; (vi) determine the result; and

(vii) do any other acts that may be proper to conduct the election or vote with
fairness to all stockholders.

The inspectors of election shall perform their duties impartially, in good
faith, to the best of their ability and as expeditiously as is practical. If
there are three (3) inspectors of election, the decision, act or certificate of
a majority is effective in all respects as the decision, act or certificate of
all. Any report or certificate made by the inspectors of election is prima facie
evidence of the facts stated therein.

ARTICLE III - DIRECTORS

3.1 POWERS.

Subject to the provisions of the DGCL and any limitations in the certificate of
incorporation or these bylaws relating to action required to be approved by the
stockholders or by the outstanding shares, the business and affairs of the
Corporation shall be managed and all corporate powers shall be exercised by or
under the direction of the Board.

3.2 NUMBER OF DIRECTORS.

The authorized number of directors shall be determined from time to time by
resolution of the Board, provided the Board shall consist of at least one (1)
member. No reduction of the authorized number of directors shall have the effect
of removing any director before that director’s term of office expires.

3.3 ELECTION, QUALIFICATION AND TERM OF OFFICE OF DIRECTORS.

Except as provided in Section 3.4 of these bylaws, each director, including a
director elected to fill a vacancy, shall hold office until the expiration of
the term for which elected and until such director’s successor is elected and
qualified or until such director’s earlier death, resignation or removal.
Directors need not be

-11-

--------------------------------------------------------------------------------

 

stockholders unless so required by the certificate of incorporation or these
bylaws. The certificate of incorporation or these bylaws may prescribe other
qualifications for directors.

If so provided in the certificate of incorporation, the directors of the
Corporation shall be divided into three (3) classes.

3.4 RESIGNATION AND VACANCIES.

Any director may resign at any time upon notice given in writing or by
electronic transmission to the Corporation. When one or more directors so
resigns and the resignation is effective at a future date, a majority of the
directors then in office, including those who have so resigned, shall have power
to fill such vacancy or vacancies, the vote thereon to take effect when such
resignation or resignations shall become effective, and each director so chosen
shall hold office as provided in this section in the filling of other vacancies.

Unless otherwise provided in the certificate of incorporation or these bylaws,
vacancies and newly created directorships resulting from any increase in the
authorized number of directors shall, unless the Board determines by resolution
that any such vacancies or newly created directorships shall be filled by
stockholders, be filled only by a majority of the directors then in office,
although less than a quorum, or by a sole remaining director. Any director
elected in accordance with the preceding sentence shall hold office for the
remainder of the full term of the director for which the vacancy was created or
occurred and until such director’s successor shall have been elected and
qualified. A vacancy in the Board of Directors shall be deemed to exist under
these bylaws in the case of the death, removal or resignation of any director.

3.5 PLACE OF MEETINGS; MEETINGS BY TELEPHONE.

The Board may hold meetings, both regular and special, either within or outside
the State of Delaware.

Unless otherwise restricted by the certificate of incorporation or these bylaws,
members of the Board, or any committee designated by the Board, may participate
in a meeting of the Board, or any committee, by means of conference telephone or
other communications equipment by means of which all persons participating in
the meeting can hear each other, and such participation in a meeting pursuant to
this bylaw shall constitute presence in person at the meeting.

3.6 REGULAR MEETINGS.

Regular meetings of the Board may be held without notice at such time and at
such place as shall from time to time be determined by the Board.

3.7 SPECIAL MEETINGS; NOTICE.

Special meetings of the Board for any purpose or purposes may be called at any
time by the chairperson of the Board, the chief executive officer, the
president, the secretary or a majority of the authorized number of directors.

Notice of the time and place of special meetings shall be:

(i) delivered personally by hand, by courier or by telephone;

(ii) sent by United States first-class mail, postage prepaid;

-12-

--------------------------------------------------------------------------------

 

(iii) sent by facsimile; or

(iv) sent by electronic mail,

directed to each director at that director’s address, telephone number,
facsimile number or electronic mail address, as the case may be, as shown on the
Corporation’s records.

If the notice is (i) delivered personally by hand, by courier or by telephone,
(ii) sent by facsimile or (iii) sent by electronic mail, it shall be delivered
or sent at least twenty-four (24) hours before the time of the holding of the
meeting. If the notice is sent by U.S. mail, it shall be deposited in the U.S.
mail at least four (4) days before the time of the holding of the meeting. Any
oral notice may be communicated to the director. The notice need not specify the
place of the meeting (if the meeting is to be held at the Corporation’s
principal executive office) nor the purpose of the meeting.

3.8 QUORUM.

At all meetings of the Board, a majority of the authorized number of directors
shall constitute a quorum for the transaction of business. The vote of a
majority of the directors present at any meeting at which a quorum is present
shall be the act of the Board, except as may be otherwise specifically provided
by statute, the certificate of incorporation or these bylaws. If a quorum is not
present at any meeting of the Board, then the directors present thereat may
adjourn the meeting from time to time, without notice other than announcement at
the meeting, until a quorum is present.

A meeting at which a quorum is initially present may continue to transact
business notwithstanding the withdrawal of directors, if any action taken is
approved by at least a majority of the required quorum for that meeting.

3.9 BOARD ACTION BY WRITTEN CONSENT WITHOUT A MEETING.

Unless otherwise restricted by the certificate of incorporation or these bylaws,
any action required or permitted to be taken at any meeting of the Board, or of
any committee thereof, may be taken without a meeting if all members of the
Board or committee, as the case may be, consent thereto in writing or by
electronic transmission and the writing or writings or electronic transmission
or transmissions are filed with the minutes of proceedings of the Board or
committee. Such filing shall be in paper form if the minutes are maintained in
paper form and shall be in electronic form if the minutes are maintained in
electronic form.

3.10 FEES AND COMPENSATION OF DIRECTORS.

Unless otherwise restricted by the certificate of incorporation or these bylaws,
the Board shall have the authority to fix the compensation of directors.

3.11 REMOVAL OF DIRECTORS.

Except as otherwise provided by the DGCL or the Certificate of Incorporation,
the Board of Directors or any individual director may be removed from office at
any time, but only with cause by the affirmative vote of the holders of at least
sixty six and two thirds percent (66-2/3%) of the voting power of all the then
outstanding shares of the voting stock of the Corporation with the power to vote
at an election of directors (the “Voting Stock”).

No reduction of the authorized number of directors shall have the effect of
removing any director prior to the expiration of such director’s term of office.

-13-

--------------------------------------------------------------------------------

 

ARTICLE IV - COMMITTEES

4.1 COMMITTEES OF DIRECTORS.

The Board may designate one (1) or more committees, each committee to consist of
one (1) or more of the directors of the Corporation. The Board may designate one
(1) or more directors as alternate members of any committee, who may replace any
absent or disqualified member at any meeting of the committee. In the absence or
disqualification of a member of a committee, the member or members thereof
present at any meeting and not disqualified from voting, whether or not such
member or members constitute a quorum, may unanimously appoint another member of
the Board to act at the meeting in the place of any such absent or disqualified
member. Any such committee, to the extent provided in the resolution of the
Board or in these bylaws, shall have and may exercise all the powers and
authority of the Board in the management of the business and affairs of the
Corporation, and may authorize the seal of the Corporation to be affixed to all
papers that may require it; but no such committee shall have the power or
authority to (i) approve or adopt, or recommend to the stockholders, any action
or matter expressly required by the DGCL to be submitted to stockholders for
approval, or (ii) adopt, amend or repeal any bylaw of the Corporation.

4.2 COMMITTEE MINUTES.

Each committee shall keep regular minutes of its meetings and report the same to
the Board when required.

4.3 MEETINGS AND ACTION OF COMMITTEES.

Meetings and actions of committees shall be governed by, and held and taken in
accordance with, the provisions of:

(i) Section 3.5 (place of meetings and meetings by telephone);

(ii) Section 3.6 (regular meetings);

(iii) Section 3.7 (special meetings and notice);

(iv) Section 3.8 (quorum);

(v) Section 7.12 (waiver of notice); and

(vi) Section 3.9 (action without a meeting),

with such changes in the context of those bylaws as are necessary to substitute
the committee and its members for the Board and its members. However:

(i) the time of regular meetings of committees may be determined either by
resolution of the Board or by resolution of the committee;

(ii) special meetings of committees may also be called by resolution of the
Board or the chairperson of the applicable committee;

(iii) notice of special meetings of committees shall also be given to all
alternate members, who shall have the right to attend all meetings of the
committee; and

-14-

--------------------------------------------------------------------------------

 

(iv) the Board may adopt rules for the governance of any committee to override
the provisions that would otherwise apply to the committee pursuant to this
Section 4.3, provided that such rules do not violate the provisions of the
Certificate of Incorporation or applicable law.

ARTICLE V - OFFICERS

5.1 OFFICERS.

The officers of the Corporation shall be a president and a secretary. The
Corporation may also have, at the discretion of the Board, a chairperson of the
Board, a vice chairperson of the Board, a chief executive officer, a chief
financial officer or treasurer, one (1) or more vice presidents, one (1) or more
assistant vice presidents, one (1) or more assistant treasurers, one (1) or more
assistant secretaries, and any such other officers as may be appointed in
accordance with the provisions of these bylaws. Any number of offices may be
held by the same person.

5.2 APPOINTMENT OF OFFICERS.

The Board shall appoint the officers of the Corporation, except such officers as
may be appointed in accordance with the provisions of Section 5.3 of these
bylaws, subject to the rights, if any, of an officer under any contract of
employment.

5.3 SUBORDINATE OFFICERS.

The Board may appoint, or empower the chief executive officer or, in the absence
of a chief executive officer, the president, to appoint, such other officers and
agents as the business of the Corporation may require. Each of such officers and
agents shall hold office for such period, have such authority, and perform such
duties as are provided in these bylaws or as the Board may from time to time
determine.

5.4 REMOVAL AND RESIGNATION OF OFFICERS.

Subject to the rights, if any, of an officer under any contract of employment,
any officer may be removed, either with or without cause, by an affirmative vote
of the majority of the Board at any regular or special meeting of the Board or,
except in the case of an officer chosen by the Board, by any officer upon whom
such power of removal may be conferred by the Board.

Any officer may resign at any time by giving written notice to the Corporation.
Any resignation shall take effect at the date of the receipt of that notice or
at any later time specified in that notice. Unless otherwise specified in the
notice of resignation, the acceptance of the resignation shall not be necessary
to make it effective. Any resignation is without prejudice to the rights, if
any, of the Corporation under any contract to which the officer is a party.

5.5 VACANCIES IN OFFICES.

Any vacancy occurring in any office of the Corporation shall be filled by the
Board or as provided in Section 5.2.

5.6 REPRESENTATION OF SHARES OF OTHER CORPORATIONS.

The chairperson of the Board, the chief executive officer, the president, any
vice president, the treasurer, the secretary or assistant secretary of this
Corporation, or any other person authorized by the Board, the chief

-15-

--------------------------------------------------------------------------------

 

executive officer, the president or a vice president, is authorized to vote,
represent and exercise on behalf of this Corporation all rights incident to any
and all shares of any other corporation or corporations standing in the name of
this Corporation. The authority granted herein may be exercised either by such
person directly or by any other person authorized to do so by proxy or power of
attorney duly executed by such person having the authority.

5.7 AUTHORITY AND DUTIES OF OFFICERS.

All officers of the Corporation shall respectively have such authority and
perform such duties in the management of the business of the Corporation as may
be designated from time to time by the Board or the stockholders and, to the
extent not so provided, as generally pertain to their respective offices,
subject to the control of the Board.

ARTICLE VI - RECORDS AND REPORTS

6.1 MAINTENANCE AND INSPECTION OF RECORDS.

The Corporation shall, either at its principal executive office or at such place
or places as designated by the Board, keep a record of its stockholders listing
their names and addresses and the number and class of shares held by each
stockholder, a copy of these bylaws as amended to date, accounting books and
other records.

Any stockholder of record, in person or by attorney or other agent, shall, upon
written demand under oath stating the purpose thereof, have the right during the
usual hours for business to inspect for any proper purpose the Corporation’s
stock ledger, a list of its stockholders, and its other books and records and to
make copies or extracts therefrom. A proper purpose shall mean a purpose
reasonably related to such person’s interest as a stockholder. In every instance
where an attorney or other agent is the person who seeks the right to
inspection, the demand under oath shall be accompanied by a power of attorney or
such other writing that authorizes the attorney or other agent so to act on
behalf of the stockholder. The demand under oath shall be directed to the
Corporation at its registered office in Delaware or at its principal executive
office.

6.2 INSPECTION BY DIRECTORS.

Any director shall have the right to examine the Corporation’s stock ledger, a
list of its stockholders, and its other books and records for a purpose
reasonably related to his or her position as a director. The Court of Chancery
is hereby vested with the exclusive jurisdiction to determine whether a director
is entitled to the inspection sought. The Court may summarily order the
Corporation to permit the director to inspect any and all books and records, the
stock ledger, and the stock list and to make copies or extracts therefrom. The
Court may, in its discretion, prescribe any limitations or conditions with
reference to the inspection, or award such other and further relief as the Court
may deem just and proper.

ARTICLE VII - GENERAL MATTERS

7.1 EXECUTION OF CORPORATE CONTRACTS AND INSTRUMENTS.

The Board, except as otherwise provided in these bylaws, may authorize any
officer or officers, or agent or agents, to enter into any contract or execute
any instrument in the name of and on behalf of the Corporation; such authority
may be general or confined to specific instances. Unless so authorized or
ratified by the Board or within the agency power of an officer, no officer,
agent or employee shall have any power or authority to bind the Corporation by
any contract or engagement or to pledge its credit or to render it liable for
any purpose or for any amount.

-16-

--------------------------------------------------------------------------------

 

7.2 STOCK CERTIFICATES; PARTLY PAID SHARES.

The shares of the Corporation shall be represented by certificates or shall be
uncertificated. Certificates for the shares of stock, if any, shall be in such
form as is consistent with the Certificate of Incorporation and applicable law.
Every holder of stock represented by a certificate shall be entitled to have a
certificate signed by, or in the name of the Corporation by the chairperson or
vice-chairperson of the Board, or the president or vice-president, and by the
treasurer or an assistant treasurer, or the secretary or an assistant secretary
of the Corporation representing the number of shares registered in certificate
form. Any or all of the signatures on the certificate may be a facsimile. In
case any officer, transfer agent or registrar who has signed or whose facsimile
signature has been placed upon a certificate has ceased to be such officer,
transfer agent or registrar before such certificate is issued, it may be issued
by the Corporation with the same effect as if he or she were such officer,
transfer agent or registrar at the date of issue.

The Corporation may issue the whole or any part of its shares as partly paid and
subject to call for the remainder of the consideration to be paid therefor. Upon
the face or back of each stock certificate issued to represent any such partly
paid shares, upon the books and records of the Corporation in the case of
uncertificated partly paid shares, the total amount of the consideration to be
paid therefor and the amount paid thereon shall be stated. Upon the declaration
of any dividend on fully paid shares, the Corporation shall declare a dividend
upon partly paid shares of the same class, but only upon the basis of the
percentage of the consideration actually paid thereon.

7.3 SPECIAL DESIGNATION ON CERTIFICATES.

If the Corporation is authorized to issue more than one class of stock or more
than one series of any class, then the powers, the designations, the preferences
and the relative, participating, optional or other special rights of each class
of stock or series thereof and the qualifications, limitations or restrictions
of such preferences and/or rights shall be set forth in full or summarized on
the face or back of the certificate that the Corporation shall issue to
represent such class or series of stock; provided, however, that, except as
otherwise provided in Section 202 of the DGCL, in lieu of the foregoing
requirements, there may be set forth on the face or back of the certificate that
the Corporation shall issue to represent such class or series of stock a
statement that the Corporation will furnish without charge to each stockholder
who so requests the powers, the designations, the preferences and the relative,
participating, optional or other special rights of each class of stock or series
thereof and the qualifications, limitations or restrictions of such preferences
and/or rights.

7.4 LOST CERTIFICATES.

Except as provided in this Section 7.4, no new certificates for shares shall be
issued to replace a previously issued certificate unless the latter is
surrendered to the Corporation and cancelled at the same time. The Corporation
may issue a new certificate of stock or uncertificated shares in the place of
any certificate theretofore issued by it, alleged to have been lost, stolen or
destroyed, and the Corporation may require the owner of the lost, stolen or
destroyed certificate, or such owner’s legal representative, to give the
Corporation a bond sufficient to indemnify it against any claim that may be made
against it on account of the alleged loss, theft or destruction of any such
certificate or the issuance of such new certificate or uncertificated shares.

7.5 CONSTRUCTION; DEFINITIONS.

Unless the context requires otherwise, the general provisions, rules of
construction and definitions in the DGCL shall govern the construction of these
bylaws. Without limiting the generality of this provision, the singular number
includes the plural, the plural number includes the singular, and the term
“person” includes both a corporation and a natural person.

-17-

--------------------------------------------------------------------------------

 

7.6 DIVIDENDS.

The Board, subject to any restrictions contained in either (i) the DGCL or (ii)
the certificate of incorporation, may declare and pay dividends upon the shares
of its capital stock. Dividends may be paid in cash, in property or in shares of
the Corporation’s capital stock.

The Board may set apart out of any of the funds of the Corporation available for
dividends a reserve or reserves for any proper purpose and may abolish any such
reserve. Such purposes shall include but not be limited to equalizing dividends,
repairing or maintaining any property of the Corporation, and meeting
contingencies.

7.7 FISCAL YEAR.

The fiscal year of the Corporation shall be fixed by resolution of the Board and
may be changed by the Board.

7.8 SEAL.

The Corporation may adopt a corporate seal, which shall be adopted and which may
be altered by the Board. The Corporation may use the corporate seal by causing
it or a facsimile thereof to be impressed or affixed or in any other manner
reproduced.

7.9 TRANSFER OF STOCK.

Shares of the Corporation shall be transferable in the manner prescribed by law
and in these bylaws. Shares of stock of the Corporation shall be transferred on
the books of the Corporation only by the holder of record thereof or by such
holder’s attorney duly authorized in writing, upon surrender to the Corporation
of the certificate or certificates representing such shares endorsed by the
appropriate person or persons (or by delivery of duly executed instructions with
respect to uncertificated shares), with such evidence of the authenticity of
such endorsement or execution, transfer, authorization and other matters as the
Corporation may reasonably require, and accompanied by all necessary stock
transfer stamps. No transfer of stock shall be valid as against the Corporation
for any purpose until it shall have been entered in the stock records of the
Corporation by an entry showing the names of the persons from and to whom it was
transferred.

7.10 STOCK TRANSFER AGREEMENTS.

The Corporation shall have power to enter into and perform any agreement with
any number of stockholders of any one or more classes of stock of the
Corporation to restrict the transfer of shares of stock of the Corporation of
any one or more classes owned by such stockholders in any manner not prohibited
by the DGCL.

7.11 REGISTERED STOCKHOLDERS.

The Corporation:

(i) shall be entitled to recognize the exclusive right of a person registered on
its books as the owner of shares to receive dividends and to vote as such owner;

(ii) shall be entitled to hold liable for calls and assessments the person
registered on its books as the owner of shares; and

-18-

--------------------------------------------------------------------------------

 

(iii) shall not be bound to recognize any equitable or other claim to or
interest in such share or shares on the part of another person, whether or not
it shall have express or other notice thereof, except as otherwise provided by
the laws of Delaware.

7.12 WAIVER OF NOTICE.

Whenever notice is required to be given under any provision of the DGCL, the
certificate of incorporation or these bylaws, a written waiver, signed by the
person entitled to notice, or a waiver by electronic transmission by the person
entitled to notice, whether before or after the time of the event for which
notice is to be given, shall be deemed equivalent to notice. Attendance of a
person at a meeting shall constitute a waiver of notice of such meeting, except
when the person attends a meeting for the express purpose of objecting at the
beginning of the meeting, to the transaction of any business because the meeting
is not lawfully called or convened. Neither the business to be transacted at,
nor the purpose of, any regular or special meeting of the stockholders need be
specified in any written waiver of notice or any waiver by electronic
transmission unless so required by the certificate of incorporation or these
bylaws.

7.13 FORUM FOR ADJUDICATION OF DISPUTES.

Unless the Corporation consents in writing to the selection of an alternative
forum, the Court of Chancery of the State of Delaware shall be the sole and
exclusive forum for (i) any derivative action or proceeding brought on behalf of
the Corporation, (ii) any action asserting a claim of breach of a fiduciary duty
owed by any director, officer or other employee of the Corporation to the
Corporation or the Corporation’s stockholders, (iii) any action asserting a
claim arising pursuant to any provision of the DGCL or the certificate of
incorporation or these bylaws, or (iv) any action asserting a claim governed by
the internal affairs doctrine. Any person or entity purchasing or otherwise
acquiring any interest in shares of capital stock of the Corporation shall be
deemed to have notice of and consented to the provisions of this Section 7.13.

ARTICLE VIII - NOTICE BY ELECTRONIC TRANSMISSION

8.1 NOTICE BY ELECTRONIC TRANSMISSION.

Without limiting the manner by which notice otherwise may be given effectively
to stockholders pursuant to the DGCL, the certificate of incorporation or these
bylaws, any notice to stockholders given by the Corporation under any provision
of the DGCL, the certificate of incorporation or these bylaws shall be effective
if given by a form of electronic transmission consented to by the stockholder to
whom the notice is given. Any such consent shall be revocable by the stockholder
by written notice to the Corporation. Any such consent shall be deemed revoked
if:

(i) the Corporation is unable to deliver by electronic transmission two (2)
consecutive notices given by the Corporation in accordance with such consent;
and

(ii) such inability becomes known to the secretary or an assistant secretary of
the Corporation or to the transfer agent, or other person responsible for the
giving of notice.

However, the inadvertent failure to treat such inability as a revocation shall
not invalidate any meeting or other action.

-19-

--------------------------------------------------------------------------------

 

Any notice given pursuant to the preceding paragraph shall be deemed given:

(i) if by facsimile telecommunication, when directed to a number at which the
stockholder has consented to receive notice;

(ii) if by electronic mail, when directed to an electronic mail address at which
the stockholder has consented to receive notice;

(iii) if by a posting on an electronic network together with separate notice to
the stockholder of such specific posting, upon the later of (A) such posting and
(B) the giving of such separate notice; and

(iv) if by any other form of electronic transmission, when directed to the
stockholder.

An affidavit of the secretary or an assistant secretary or of the transfer agent
or other agent of the Corporation that the notice has been given by a form of
electronic transmission shall, in the absence of fraud, be prima facie evidence
of the facts stated therein.

8.2 DEFINITION OF ELECTRONIC TRANSMISSION.

An “electronic transmission” means any form of communication, not directly
involving the physical transmission of paper, that creates a record that may be
retained, retrieved and reviewed by a recipient thereof, and that may be
directly reproduced in paper form by such a recipient through an automated
process.

ARTICLE IX - INDEMNIFICATION

9.1 INDEMNIFICATION OF DIRECTORS AND OFFICERS.

The Corporation shall indemnify and hold harmless, to the fullest extent
permitted by the DGCL as it presently exists or may hereafter be amended, any
director or officer of the Corporation who was or is made or is threatened to be
made a party or is otherwise involved in any action, suit or proceeding, whether
civil, criminal, administrative or investigative (a “Proceeding”) by reason of
the fact that he or she, or a person for whom he or she is the legal
representative, is or was a director or officer of the Corporation or is or was
serving at the request of the Corporation as a director, officer, employee or
agent of another corporation or of a partnership, joint venture, trust,
enterprise or non-profit entity, including service with respect to employee
benefit plans, against all liability and loss suffered and expenses (including
attorneys’ fees) reasonably incurred by such person in connection with any such
Proceeding. Notwithstanding the preceding sentence, except as otherwise provided
in Section 9.4, the Corporation shall be required to indemnify a person in
connection with a Proceeding initiated by such person only if the Proceeding was
authorized in the specific case by the Board.

9.2 INDEMNIFICATION OF OTHERS.

The Corporation shall have the power to indemnify and hold harmless, to the
extent permitted by applicable law as it presently exists or may hereafter be
amended, any employee or agent of the Corporation who was or is made or is
threatened to be made a party or is otherwise involved in any Proceeding by
reason of the fact that he or she, or a person for whom he or she is the legal
representative, is or was an employee or agent of the Corporation or is or was
serving at the request of the Corporation as a director, officer, employee or
agent of another corporation or of a partnership, joint venture, trust,
enterprise or non-profit entity, including service with respect to employee
benefit plans, against all liability and loss suffered and expenses reasonably
incurred by such person in connection with any such Proceeding.

-20-

--------------------------------------------------------------------------------

 

9.3 PREPAYMENT OF EXPENSES.

The Corporation shall to the fullest extent not prohibited by applicable law pay
the expenses (including attorneys’ fees) incurred by any officer or director of
the Corporation, and may pay the expenses incurred by any employee or agent of
the Corporation, in defending any Proceeding in advance of its final
disposition; provided, however, that, to the extent required by law, such
payment of expenses in advance of the final disposition of the Proceeding shall
be made only upon receipt of an undertaking by the person to repay all amounts
advanced if it should be ultimately determined that the person is not entitled
to be indemnified under this Article IX or otherwise.

9.4 DETERMINATION; CLAIM.

If a claim for indemnification (following the final disposition of such
Proceeding) or advancement of expenses under this Article IX is not paid in full
within sixty (60) days after a written claim therefor has been received by the
Corporation the claimant may file suit to recover the unpaid amount of such
claim and, if successful in whole or in part, shall be entitled to be paid the
expense of prosecuting such claim to the fullest extent permitted by law. In any
such action the Corporation shall have the burden of proving that the claimant
was not entitled to the requested indemnification or payment of expenses under
applicable law.

9.5 NON-EXCLUSIVITY OF RIGHTS.

The rights conferred on any person by this Article IX shall not be exclusive of
any other rights which such person may have or hereafter acquire under any
statute, provision of the certificate of incorporation, these bylaws, agreement,
vote of stockholders or disinterested directors or otherwise.

9.6 INSURANCE.

The Corporation may purchase and maintain insurance on behalf of any person who
is or was a director, officer, employee or agent of the Corporation, or is or
was serving at the request of the Corporation as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust enterprise or
non-profit entity against any liability asserted against him or her and incurred
by him or her in any such capacity, or arising out of his or her status as such,
whether or not the Corporation would have the power to indemnify him or her
against such liability under the provisions of the DGCL.

9.7 OTHER INDEMNIFICATION.

The Corporation’s obligation, if any, to indemnify or advance expenses to any
person who was or is serving at its request as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust, enterprise or
non-profit entity shall be reduced by any amount such person may collect as
indemnification or advancement of expenses from such other corporation,
partnership, joint venture, trust, enterprise or non-profit enterprise.

9.8 CONTINUATION OF INDEMNIFICATION.

The rights to indemnification and to prepayment of expenses provided by, or
granted pursuant to, this Article IX shall continue notwithstanding that the
person has ceased to be a director or officer of the Corporation and shall inure
to the benefit of the estate, heirs, executors, administrators, legatees and
distributees of such person.

-21-

--------------------------------------------------------------------------------

 

9.9 AMENDMENT OR REPEAL.

The provisions of this Article IX shall constitute a contract between the
Corporation, on the one hand, and, on the other hand, each individual who serves
or has served as a director or officer of the Corporation (whether before or
after the adoption of these bylaws), in consideration of such person’s
performance of such services, and pursuant to this Article IX the Corporation
intends to be legally bound to each such current or former director or officer
of the Corporation. With respect to current and former directors and officers of
the Corporation, the rights conferred under this Article IX are present
contractual rights and such rights are fully vested, and shall be deemed to have
vested fully, immediately upon adoption of theses bylaws. With respect to any
directors or officers of the Corporation who commence service following adoption
of these bylaws, the rights conferred under this provision shall be present
contractual rights and such rights shall fully vest, and be deemed to have
vested fully, immediately upon such director or officer commencing service as a
director or officer of the Corporation. Any repeal or modification of the
foregoing provisions of this Article IX shall not adversely affect any right or
protection (i) hereunder of any person in respect of any act or omission
occurring prior to the time of such repeal or modification or (ii) under any
agreement providing for indemnification or advancement of expenses to an officer
or director of the Corporation in effect prior to the time of such repeal or
modification.

ARTICLE X - AMENDMENTS

Subject to the limitations set forth in Section 9.9 of these bylaws or the
provisions of the certificate of incorporation, the Board is expressly empowered
to adopt, amend or repeal the bylaws of the Corporation. Any adoption, amendment
or repeal of the bylaws of the Corporation by the Board shall require the
approval of a majority of the authorized number of directors. The stockholders
also shall have power to adopt, amend or repeal the bylaws of the Corporation;
provided, however, that, in addition to any vote of the holders of any class or
series of stock of the Corporation required by law or by the certificate of
incorporation, such action by stockholders shall require the affirmative vote of
the holders of at least sixty-six and two-thirds percent (66-2/3%) of the voting
power of all of the then-outstanding shares of the Voting Stock of the
corporation.

-22-